
	
		II
		111th CONGRESS
		2d Session
		S. 3619
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2010
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007
		  to improve geothermal energy technology and demonstrate the use of geothermal
		  energy in large scale thermal applications, and for other
		  purposes.
	
	
		1.Large-Scale Geothermal
			 EnergyTitle VI of the Energy
			 Independence and Security Act of 2007 is amended by inserting after section 616
			 (42 U.S.C. 17195) the following:
			
				616A.Large-Scale
				Geothermal Energy
					(a)FindingsCongress finds that—
						(1)the Geothermal
				Technologies Program of the Office of Energy Efficiency and Renewable Energy of
				the Department has included a focus on direct use of geothermal energy in the
				low-temperature geothermal energy subprogram (including in the development of a
				research and development plan for the program);
						(2)the Building
				Technologies Program of the Office of Energy Efficiency and Renewable Energy of
				the Department—
							(A)is focused on the
				energy demand and energy efficiency of buildings; and
							(B)includes
				geothermal heat pumps as a component technology in the residential and
				commercial deployment activities of the program; and
							(3)geothermal heat
				pumps and direct use of geothermal energy, especially in large-scale
				applications, can make a significant contribution to the use of renewable
				energy but are underrepresented in research, development, demonstration, and
				commercialization.
						(b)PurposesThe purposes of this section are—
						(1)to improve the
				components, processes, and systems used for geothermal heat pumps and the
				direct use of geothermal energy; and
						(2)to increase the
				energy efficiency, lower the cost, increase the use, and improve and
				demonstrate the applicability of geothermal heat pumps to, and the direct use
				of geothermal energy in, large buildings, commercial districts, residential
				communities, and large municipal, agricultural, or industrial projects.
						(c)DefinitionsIn this section:
						(1)Direct use of
				geothermal energyThe term direct use of geothermal
				energy means systems that use water that is at a temperature between
				approximately 38 degrees Celsius and 149 degrees Celsius directly or through a
				heat exchanger to provide—
							(A)heating to
				buildings; or
							(B)heat required for
				industrial processes, agriculture, aquaculture, and other facilities.
							(2)Geothermal heat
				pumpThe term geothermal heat pump means a system
				that provides heating and cooling by exchanging heat from shallow ground or
				surface water using—
							(A)a closed loop
				system, which transfers heat via buried or immersed pipes that contain a mix of
				water and antifreeze; or
							(B)an open loop
				system, which circulates ground or surface water directly into the building and
				returns the water to the same aquifer or surface water source.
							(3)Large-scale
				applicationThe term large-scale application means
				an application for space or process heating or cooling for large entities, such
				as a large building, commercial district, residential community, or a large
				municipal, agricultural, or industrial project.
						(4)SecretaryThe
				term Secretary means Secretary of Energy, acting through the
				Assistant Secretary for Energy Efficiency and Renewable Energy.
						(d)Program
						(1)In
				generalThe Secretary shall establish a program of research,
				development, demonstration, and commercial application for geothermal heat
				pumps and the direct use of geothermal energy.
						(2)AreasThe
				program may include research, development, demonstration, and commercial
				application of—
							(A)geothermal ground
				loop efficiency improvements through more efficient heat transfer
				fluids;
							(B)geothermal ground
				loop efficiency improvements through more efficient thermal grouts for wells
				and trenches;
							(C)geothermal ground
				loop installation cost reduction through—
								(i)improved drilling
				methods; and
								(ii)improvements in
				drilling equipment;
								(D)installing
				geothermal ground loops near the foundation walls of new construction to take
				advantage of existing structures;
							(E)using gray or
				black wastewater as a method of heat exchange;
							(F)improving
				geothermal heat pump system economics through integration of geothermal systems
				with other building systems, including providing hot and cold water and
				rejecting or circulating industrial process heat through refrigeration heat
				rejection and waste heat recovery;
							(G)advanced
				geothermal systems using variable pumping rates to increase efficiency;
							(H)geothermal heat
				pump efficiency improvements;
							(I)use of hot water
				found in mines and mine shafts and other surface waters as the heat exchange
				medium;
							(J)heating of
				districts, neighborhoods, communities, large commercial or public buildings
				(including office, retail, educational, government, and institutional buildings
				and multifamily residential buildings and campuses), and industrial and
				manufacturing facilities;
							(K)geothermal system
				integration with solar thermal water heating or cool roofs and
				solar-regenerated desiccants to balance loads and use building hot water to
				store geothermal energy;
							(L)use of hot water
				coproduced from oil and gas recovery;
							(M)use of water
				sources at a temperature of less than 150 degrees Celsius for direct
				use;
							(N)system
				integration of direct use with geothermal electricity production; and
							(O)coproduction of
				heat and power, including on-site use.
							(3)Environmental
				impactsIn carrying out the program, the Secretary shall identify
				and mitigate potential environmental impacts in accordance with section
				614(c).
						(e)Grants
						(1)In
				generalThe Secretary shall make grants available to State and
				local governments, institutions of higher education, nonprofit entities,
				utilities, and for-profit companies (including manufacturers of heat-pump and
				direct-use components and systems) to promote the development of geothermal
				heat pumps and the direct use of geothermal energy.
						(2)PriorityIn
				making grants under this subsection, the Secretary shall give priority to
				proposals that apply to large buildings (including office, retail, educational,
				government, institutional, and multifamily residential buildings and campuses
				and industrial and manufacturing facilities), commercial districts, and
				residential communities.
						(3)National
				solicitationNot later than 180 days after the date of enactment
				of this section, the Secretary shall conduct a national solicitation for
				applications for grants under this section.
						(f)Reports
						(1)In
				generalNot later than 2 years after the date of enactment of
				this section and annually thereafter, the Secretary shall submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Science and Technology of the House of Representatives a report on progress
				made and results obtained under this section to develop geothermal heat pumps
				and direct use of geothermal energy.
						(2)AreasEach
				of the reports required under this subsection shall include—
							(A)an analysis of
				progress made in each of the areas described in subsection (d)(2); and
							(B)(i)a description of any
				relevant recommendations made during a review of the program; and
								(ii)any plans to address the
				recommendations under clause (i).
								(g)Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this section such
				sums as are necessary for each of fiscal years 2011 through
				2015.
					.
		
